RECORD IMPOUNDED

                  NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-3019-18T3

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

        Plaintiff-Respondent,             APPROVED FOR PUBLICATION

                                                  June 10, 2019
v.
                                              APPELLATE DIVISION

J.B.,

        Defendant-Appellant,

and

C.R.,

     Defendant.
_____________________________

IN THE MATTER OF Ca.R. and
C.R., JR.,

     Minors.
_____________________________

             Argued May 21, 2019 – Decided June 10, 2019

             Before Judges Fisher, Geiger and Enright.

             On appeal from Superior Court of New Jersey,
             Chancery Division, Family Part, Monmouth County,
             Docket No. FN-13-0079-18.
           Michael C. Wroblewski, Assistant Deputy Public
           Defender, argued the cause for appellant (Joseph E.
           Krakora, Public Defender, attorney; Michael C.
           Wroblewski, on the brief).

           Jennifer A. Lochel, Deputy Attorney General, argued
           the cause for respondent (Gurbir S. Grewal, Attorney
           General, attorney; Melissa H. Raksa, Assistant
           Attorney General, of counsel; Joshua Paul Bohn, on
           the brief).

           Caridad Diaz Argote-Freyre, Assistant Deputy Public
           Defender, argued the cause for minors (Joseph E.
           Krakora, Public Defender, Law Guardian, attorney;
           Meredith Alexis Pollock, Deputy Public Defender, of
           counsel; Caridad Diaz Argote-Freyre and Nancy P.
           Fratz, Assistant Deputy Public Defender, of counsel
           and on the brief).

     The opinion of the court was delivered by

GEIGER, J.A.D.

     This case presents the unresolved issue of whether the Division of Child

Protection and Permanency (the Division) can obtain court approval to

vaccinate two minor children, who are in the Division's care, custody, and

supervision due to the substantiated and admitted abuse and neglect of the

parents, despite the parents' religious objection. Defendants J.B. (Mother) 1

and C.R. (Father) are the parents of Ca.R. (Daughter), born in December 2014,


1
   We identify the parties and the children by their initials to protect the
identities of the children.



                                                                     A-3019-18T3
                                     2
and C.R., Jr. (Son), 2 born in September 2017. Following a plenary hearing, the

Family Part granted permission to the Division to vaccinate the children with

age-appropriate immunizations in consultation with Son's allergist. For the

reasons that follow, we affirm.

                                         I.

        In September 2017, the Division received a referral reporting Mother

gave birth to Son and expressing concerns over the family's living

arrangements because the entire family was living in a single motel room and

Mother stated there was no space for a crib for Son. The referent further

reported Mother received no prenatal care while pregnant with Son.          The

referent also reported Mother and Father became combative when they were

informed Son should stay in the hospital for monitoring for Group B

Streptococcus (GBS) infection for at least forty-eight hours to observe the

child for possible sepsis due to Mother's lack of prenatal care.3 Mother and

Father alleged the hospital only wanted to keep Son to make more money.



2
    Certain early documents in the record refer to C.R., Jr. as C.B.
3
   GBS is a bacterial infection normally found in about twenty-five percent of
all healthy adult women, and can be found in a pregnant woman's vagina or
rectum. https://www.acog.org/Patients/FAQs/Group-B-Strep-and-Pregnancy.
A woman who is colonized with GBS late in her pregnancy can pass it on to
her baby during labor and delivery. Ibid.


                                                                       A-3019-18T3
                                         3
      Mother told Division workers it was not against the law to co-sleep and

admitted Daughter, who was then two years and nine months old, never had a

bed of her own because she always slept in the same bed as Mother and Father.

Mother also stated she did not believe in vaccines. The Division workers

provided Father with a voucher so he could obtain a bassinet for Son to sleep

in and informed Mother and Father the Division would need to monitor the

family's sleeping arrangements.

      The next day, Father stated the family did not believe in immunizations

and the hospital was not respecting their wishes. Mother told hospital staff

Son did not need to be tested for syphilis or gonorrhea because Son was not

sexually active and would not be for a while; she also told the staff Son did not

need the hepatitis B vaccine because Son was not an intravenous drug user.

Mother refused other vaccines as well.

      Mother reported both children slept in the same bed with her and Father.

When Mother was advised it was dangerous to have Son, then less than three

weeks old, sleeping in the same bed, Mother responded it was her choice.

Division workers subsequently observed Mother leave Son and Daughter alone

in the motel room with Father. They also observed only one bed in the room

with a co-sleeper on top of the mattress. This led to a Safety Protection Plan

prohibiting Father from unsupervised contact with Daughter and Son and



                                                                         A-3019-18T3
                                         4
requiring that Son and Daughter receive appropriate medical care and separate

beds.

        Father is a Megan's Law offender subject to community supervision for

life (CSL), L. 1994, c. 130, § 2.4 N.J.A.C. 10A:71-6.11(a). As such, Father is

prohibited from "initiating, establishing, or maintaining" or "attempting to

initiate, establish, or maintain contact with any minor" and from "residing with

any minor," which includes "[s]taying overnight at a location where a minor is

present" without prior approval from the District parole Supervisor. N.J.A.C.

10A:71-6.11(c).

        On October 10, 2017, the Division filed a complaint for the custody,

care, and supervision of Son and Daughter pursuant to N.J.S.A. 9:6-8.21 and

N.J.S.A. 30:4C-12. The complaint alleged Father was living with the children

and Mother was allowing Father to have unsupervised contact with them. The

complaint also alleged the children had not been immunized, the parents failed

4
   Father has a long history with the Division. Most notably, Father was
substantiated for sexual abuse in 1997 after he pleaded guilty to criminal child
endangerment in connection with the sexual abuse of his seven-year-old
daughter, R.R. In 2014, Father was also substantiated by the Division – along
with Mother – for sexual abuse involving three of Mother's older children from
a prior relationship. To our knowledge, joint legal custody of those children
remains, as it has been since March 2015, with Mother and the children's
maternal grandmother (Grandmother) and physical custody, which includes
final decision making authority for the children's medical and educatio nal
needs, remains with Grandmother. Father continues to be barred from contact
with those children, who are not the subject of this appeal.


                                                                        A-3019-18T3
                                       5
to provide any regular medical and dental care for the children, and they failed

to provide safe sleeping arrangements for the children. The Division also

sought permission to immunize Son and Daughter with age-appropriate

vaccinations. The court granted the Division care, custody, and supervision of

Daughter and Son, but denied its request to immunize the children without

prejudice, directing that any issues involving vaccinations be brought by

separate application. Son and Daughter were placed with resource parents who

live in Ocean County, where they continue to reside.        Mother and Father

subsequently stipulated to the abuse and neglect of Son and Daughter.

      The Division moved to compel age-appropriate immunizations for the

children. In particular, the Division sought permission to administer the MMR

vaccine to immunize the children against measles, mumps, and rubella.        The

Law Guardian joined in the Division's application to compel age-appropriate

immunizations. The immunization issue was litigated throughout 2017 and

2018. The Family Part ultimately commenced an emergent hearing at the Law

Guardian's request in December 2018, and conducted a plenary hearing on

January 16, 2019.

      The children's Board certified pediatrician, Stephen Shroyer, M.D., was

admitted as an expert in pediatrics and opined that all children should receive

age-appropriate vaccinations in accordance with the Academy of Pediatrics



                                                                        A-3019-18T3
                                       6
Committee on Immunization Practices. Dr. Shroyer testified that while the

initial MMR vaccine is usually administered at fifteen months and the booster

at age five, Son and Daughter were not immunized at Mother's request. He

further stated Son has "an allergic diathesis," "meaning he has a full

complement of allergic-type genes." Nevertheless, Dr. Shroyer agreed with

Son's gastroenterologist that a child should still be vaccinated as per the

published guidelines, even if the child has allergies, and stated children

allergic to the contents of a vaccine are referred to an allergist who will

prepare the child through medication, if necessary, before the vaccine is

administered. Dr. Shroyer rejected the notion that the MMR vaccine can cause

autism.

      Dr. Shroyer testified the usual presentation for measles is a

maculopapular red rash, high fever, and a moderately sick-looking child. He

noted that in children, measles can result in serious health complications

affecting major organs, such as meningitis or encephalitis, which "can kill a

child." He stated there is a likelihood an individual exposed to measles will

contract the disease if not immunized.

      Mother testified she has held a religious belief against having her

children immunized since 2013. Mother advised the Division in writing of her




                                                                     A-3019-18T3
                                         7
objection to immunization. When asked to explain her religious objection, she

testified:

             I rely on the Bible and the First Amendment. And I
             understand there is DNA and foreign protein in
             vaccines which are not healthy. . . . [T]he Bible
             teaches us that children are gifts from God, that
             parents are supposed to make decisions for their
             children, not the State.

      Mother also objects to the use of "fetal and animal DNA," in

vaccinations "as per the ingredients and the Bible." Mother does not have any

formal education or training in medicine, vaccines, or virology. She relies on

information she obtained from the internet and vaccine package inserts.

Mother presented no competent evidence of the composition of the MMR

vaccine, any risks associated with the MMR vaccine, or any allergic reactivity

of Son to the vaccine that cannot be controlled through medication.

      The court noted Dr. Shroyer was the pediatrician chosen by Mother and

Father to care for the children. The court found him credible. The court also

noted Son and Daughter are not students attending school. They are in the

custody of the Division and living in a county experiencing a measles

outbreak.5


5
  Jeff Goldman, N.J. measles outbreak spreads to 4th county, now up to 11
cases. Here's all the spots in latest health alert., NJ Advance Media for
NJ.com (Apr. 5, 2019), https://www.nj.com/healthfit/2019/04/nj-measles-
                                                               (continued)

                                                                      A-3019-18T3
                                      8
        After considering the applicability and impact of the statutes and

regulations cited by counsel, the court found it necessary to safeguard the

children's health and life through age-appropriate immunization in accordance

with the pediatrician's recommendations. The court concluded the Division

was authorized to proceed with the pediatrician's recommendations since it has

custody of the children. Accordingly, the court ordered Son and Daughter to

receive age-appropriate vaccinations, but clarified Son "shall be examined by

his allergist first to determine whether or not there would be anything in the

vaccinations that would adversely affect him due to his allergies." The court

stayed the order for seven days to allow time for defendants to file an emergent

appeal with this court.

        We granted Mother leave to file an emergent appeal from the Family

Part's immunization order and continued the stay of the order.6 The Division's

motion to supplement the record was granted.            In the interim, the matter

returned to court for a permanency hearing; the trial court accepted the

Division's plan of termination of defendants' parental rights over their

objections.

(continued)
outbreak-spreads-to-4th-county-now-up-to-11-cases-heres-all-the-spots-in-
latest-health-alert.html.
6
    Father did not join in the application or participate in this appeal.


                                                                            A-3019-18T3
                                           9
      Mother argues the trial court erred in finding the Division has the

authority to vaccinate Son and Daughter as the law and public policy of this

State allow for religious exemption from immunizations.

                                       II.

      "The scope of appellate review of a trial court's fact-finding is limited."

Cesare v. Cesare, 154 N.J. 394, 411 (1998). The trial court's findings "are

binding on appeal when supported by adequate, substantial, credible

evidence." Id. at 411–12 (citing Rova Farms Resort, Inc. v. Inv'rs Ins. Co. of

Am., 65 N.J. 474, 484 (1974)). "Particular deference is afforded to family

court fact-finding because of the family courts' special jurisdiction and

expertise in family matters." N.J. Div. of Child Prot. & Perm. v. N.C.M., 438

N.J. Super. 356, 367 (App. Div. 2014) (citing Cesare, 154 N.J. at 413). "We

will not overturn a family court's factfindings unless they are so 'wide of the

mark' that our intervention is necessary to correct an injustice." N.J. Div. of

Youth & Family Servs. v. F.M., 211 N.J. 420, 448 (2012) (quoting N.J. Div. of

Youth & Family Servs. v. E.P., 196 N.J. 88, 104 (2008)). Legal conclusions

are reviewed de novo. N.J. Div. of Child Prot. & Perm. v. R.L.M. (In re

R.A.J.), 236 N.J. 123, 152 (2018).

      "Parents have a constitutionally-protected, fundamental liberty interest

in raising their biological children, even if those children have been placed in



                                                                        A-3019-18T3
                                       10
foster care."   In re Guardianship of J.C., 129 N.J. 1, 9-10 (1992) (citing

Santosky v. Kramer, 455 U.S. 745 (1982)). However, parental rights are "not

absolute." In re Guardianship of K.H.O., 161 N.J. 337, 347 (1999). "Balanced

against the constitutional protection of family rights is the State's parens

patriae responsibility to protect the welfare of children." R.L.M., 236 N.J. at

145 (quoting J.C., 129 N.J. at 10).      As such, our courts have repeatedly

recognized the State's right to intervene and override the desires of parents

who refuse to consent to medical treatment if "it is necessary to prevent harm

to a child." In re D.C., 203 N.J. 545, 569 (2010) (quoting Fawzy v. Fawzy,

199 N.J. 456, 474-75 (2009)).

      The Child Placement Bill of Rights Act, N.J.S.A. 9:6B-1 to -6, grants

"certain specific rights," which are "separate from, and independent of, the

child's parents or legal guardian," to every child placed outside his or her home

by the Division. N.J.S.A. 9:6B-2(a). Notably, those rights include the right to

receive "high quality" services "designed to maintain and advance the child's

mental and physical well-being," N.J.S.A. 9:6B-4(k), and "adequate and

appropriate medical care," N.J.S.A. 9:6B-4(o). To effectuate those rights and

others, the Division is authorized to "pursue any legal remedies, including the

initiation of legal proceedings in a court of competent jurisdiction, as may be

necessary to . . . provide medical care or treatment for a child when such care



                                                                        A-3019-18T3
                                       11
or treatment is necessary to prevent or remedy serious harm to the child."

N.J.S.A. 9:6-8.86(b).

      Moreover, N.J.A.C. 3A:51-7.1(a) imposes the following affirmative

responsibilities on resource parents to provide appropriate health care and

medical treatment to children living in the resource parent's residence.

            1. The resource family parent, in cooperation with the
            Division caseworker, shall ensure that the medical,
            dental, mental/behavioral health, and other health care
            needs of each child in placement are adequately and
            promptly met, including arranging for emergency,
            routine,    and     follow-up      medical,      dental,
            mental/behavioral health, and other health care.

            2. The resource family parent shall ensure that each
            child living in the home, including children in
            placement and all other children in the resource
            family, receives all age-appropriate immunizations as
            recommended by the child's physician.

            3. A child residing in the home who is not in
            placement shall be exempted from immunization, if
            the parent objects thereto in a written statement
            submitted to the Department, signed by the parent,
            explaining how the immunization conflicts with the
            child's exercise of bona fide religious tenets or
            practices.

There is no evidence that the resource parents have objected to immunization

of any child residing in their home. Additionally, subsection (3) only applies

to children in the physical custody of the resource parents.




                                                                           A-3019-18T3
                                       12
      Mother contends her desire to preclude vaccination of Son and Daughter

is expressly authorized by N.J.S.A. 26:1A-9.1, which states, in pertinent part:

            Provisions in the State Sanitary Code in
            implementation of this act shall provide for exemption
            for pupils from mandatory immunization if the parent
            or guardian of the pupil objects thereto in a written
            statement signed by the parent or guardian upon the
            ground that the proposed immunization interferes with
            the free exercise of the pupil's religious rights.

            [Ibid. (emphasis added).]

Mother also relies on N.J.A.C. 8:57-4.4(a), which provides for exemption

"from mandatory immunization if the child's parent or guardian submits to the

school, preschool, or child care center a written, signed statement requesting

an exemption, pursuant to the requirements for religious exemption established

at N.J.S.A. 26:1A-9.1."

      Finally, Mother directs the court's attention to a May 19, 2017

administrative guidance letter issued by the New Jersey Department of Health

(DOH) interpreting N.J.A.C. 8:57-4.3 and N.J.A.C. 8:57-4.4 regarding

immunization of students; it states in pertinent part:

            When a parent or guardian submits a written, signed
            request    for    exemption       from       mandatory
            immunization(s) due to religious beliefs, the statement
            should be accepted and the religious exemption
            granted. The request does not need to identify
            membership in a recognized church or religious
            denomination or describe how the administration of



                                                                        A-3019-18T3
                                        13
            immunizing agents conflicts with the student's
            religious beliefs in order for the request to be granted.

The DOH letter emphasizes, however, that "requests for exemptions from

mandatory immunization requirements . . . are limited to medical and religious

reasons. Requests for exemptions based on philosophical, moral, secular, or

more general reasons are unacceptable and should not be granted." This same

limitation is set forth in N.J.A.C. 8:57-4.4(a)(1), which states: "The school,

preschool, or child care center shall be prohibited from exempting a child from

mandatory immunization on the sole basis of a moral or philosophical

objection to immunization."

      Even assuming Mother's objection to vaccination is religious and not

philosophical, we are unpersuaded by Mother's arguments. The Family Part

found N.J.S.A. 26:1A-9.1 inapplicable because this matter does not concern

Son and Daughter's attendance at school. We concur. Rather, this is a matter

of ensuring the health and safety of children in the care and custody of the

Division. Accordingly, this matter is governed by Title 9, not Title 26.

      Measles can be a serious illness in all age groups, but it is especially

dangerous in children younger than five years old. 7 In fact, measles is the



7
 Measles (Rubeola), About Measles, Complications, CDC (hereinafter CDC
Measles                                                 Complications),
                                                            (continued)

                                                                           A-3019-18T3
                                       14
most deadly of all childhood rash/fever illnesses.8 One in twenty children who

contract measles will develop pneumonia, which is the most common cause of

measles-related death in children, and one in ten will develop ear infections,

which can result in permanent hearing loss. 9 Approximately one of every four

people who contract measles will be hospitalized; one in one thousand will

develop encephalitis, which can lead to deafness or brain damage; and one or

two in one thousand will die from respiratory and neurologic complications,

even with the best care. 10

        Measles is easily transmitted and contracted by unprotected individuals.

Measles is so contagious that if one person has it, up to ninety percent of the

people who come in close proximity with that person who are not immune will




(continued)
https://www.cdc.gov/measles/about/complications.html (last visited May 28,
2019).
8
   State of N.J., Dep't of Health, Diseases & Health Topics A-Z List, Measles
(hereinafter NJ Measles), https://www.nj.gov/health/cd/topics/measles.shtml
(last visited May 28, 2019).
9
     CDC Measles Complications.
10
   Measles (Rubeola), Resources, Web Graphics, Measles: It Isn't Just a Little
Rash Infographic, CDC, https://www.cdc.gov/measles/parent-infographic.html
(last visited May 28, 2019); CDC Measles Complications.



                                                                        A-3019-18T3
                                       15
also become infected.11      Before the modern vaccination program was

implemented in 1963, three to four million people contracted measles each

year in the United States. 12 Of the approximately 500,000 cases reported each

year to the CDC, 400 to 500 died, 48,000 were hospitalized, and 1000

developed encephalitis. 13

       Although measles was declared eliminated from the United States in

2000,14 a serious measles outbreak occurred in Ocean County, which is where

Son and Daughter are in placement. Between October 2018 and January 2019,

thirty confirmed cases of measles were identified in Ocean County. 15       An


11
    Measles, About Measles, Transmission, Centers for Disease Control and
Prevention (CDC) https://www.cdc.gov/measles/about/transmission.html. The
"measles virus can live for up to two hours in an airspace where the infected
person coughed or sneezed. If other people breathe the contaminated air or
touch the contaminated surface, then touch their eyes, noses, or mouths, they
can become infected." Ibid. "Infected people can spread measles to others
from four days before through four days after the rash appears." Ibid.
12
     Measles (Rubeola), Vaccination for Measles, CDC (hereinafter CDC
Measles Vaccination), https://www.cdc.gov/measles/vaccination.html (last
visited May 28, 2019).
13
     CDC Measles Vaccination.
14
       Measles (Rubeola), About Measles, History of Measles, CDC
https://www.cdc.gov/measles/about/history.html (last visited May 28, 2019);
NJ Measles.
15
     NJ Measles.



                                                                      A-3019-18T3
                                     16
additional twelve confirmed cases of measles were identified in Ocean County

between March 2019 and May 2019. 16

        N.J.A.C. 3A:51-7.1(a)(2) is aimed at protecting children in the care and

custody of the Division from vaccine preventable diseases like measles.

Measles can be prevented with the MMR vaccine, which the CDC has declared

to be "very safe and effective. Two doses of MMR vaccine are about [ninety-

seven percent] effective at preventing measles; one dose is about [ninety-three

per cent] effective." 17 Whenever a child is not immunized by the MMR

vaccine, it also jeopardizes others in the community who are medically-exempt

from vaccination. 18

        We   recognized   almost   sixty years    ago   that   "vaccination    and

immunization are effective health measures, reasonably related to and

necessary for the public health, safety and welfare." Bd. of Educ. of Mountain


16
     Ibid.
17
     CDC Measles Vaccination.
18
   Vaccine Basics, Vaccines Work, Vaccines Protect Your Cmty., U.S. Dep't
of Health & Human Servs., Nat'l Vaccine Program Office,
https://www.vaccines.gov/basics/work/protection (last visited May 31, 2019).
See also Neil C. Bhavsar, If you're not scared about the N.J. measles outbreak,
you       should       be.,       Star-Ledger        (Jan.      3,       2019),
https://www.nj.com/opinion/2019/01/if-youre-not-scared-about-the-nj-
measles-outbreak-you-should-be.html.



                                                                         A-3019-18T3
                                       17
Lakes v. Maas, 56 N.J. Super. 245, 258 (App. Div. 1959), aff'd o.b., 31 N.J.

537 (1960). Even earlier, it was recognized that vaccines are "a safe and

valuable means of preventing the spread of" disease. Sadlock v. Bd. of Educ.,

137 N.J.L. 85, 87 (Sup. Ct. 1948).

      We are mindful of the well-reported nationwide surge in confirmed

measles cases and the outbreak in Ocean County, where the children reside.

Yet that is not the reason for our decision, even though the risk of contracting

measles in Ocean County is no longer a mere abstract possibility. We would

come to the same conclusion regardless of what is occurring in Ocean County

or, for that matter, nationwide. Given the highly contagious nature of measles

and    other    vaccine-preventable    diseases,    ordering    age-appropriate

immunization is warranted, particularly for children under five years old.

      "Parens patriae refers to 'the state in its capacity as provider of

protection to those unable to care for themselves.'" Hojnowski v. Vans Skate

Park, 187 N.J. 323, 333 (2006) (quoting Black's Law Dictionary 1144 (8th ed.

2004)); accord Fawzy, 199 N.J. at 474 n.3. "New Jersey's child-welfare laws

balance a parent's right to raise a child against 'the State's parens patriae

responsibility to protect the welfare of children.'" Div. of Child Prot. & Perm.

v. Y.N., 220 N.J. 165, 178 (2014) (quoting N.J. Dep't of Children and Families

v. A.L., 213 N.J. 1, 17-18 (2013)).



                                                                        A-3019-18T3
                                      18
      The age appropriate immunizations required by N.J.A.C. 3A:51-

7.1(a)(2) are a reasonable means of ensuring the health and safety of the

children in the care and custody of the Division, especially during a measles

outbreak. Parental rights must yield to the safety and well-being of Son and

Daughter under these circumstances.      See, e.g., Sadlock, 137 N.J.L. at 88

("[T]he police power of a state must be held to embrace, at least, such

reasonable regulations established directly by legislative enactment as will

protect the public health and the public safety." (quoting Jacobson v.

Massachusetts, 197 U.S. 11, 25 (1905))).        Requiring immunization is an

appropriate use of the State's police power.         Providing age-appropriate

vaccinations to Son and Daughter will protect them from needlessly

contracting diseases that would subject them            to potentially serious

complications.   Children in the care and custody of the Division deserve

nothing less.

      The children have been in the continuous care and custody of the

Division since October 2017. While parents do not lose all of their parental

rights when their children are placed under the care, custody, and supervision

of the Division as a result of substantiated abuse and neglect, they are situated

differently than parents who retain legal and physical custody. When children

are removed from parents under Title 9, the Division is charged with the duty



                                                                         A-3019-18T3
                                       19
to provide appropriate medical care and treatment.        We view this duty as

encompassing the authority to administer age-appropriate immunizations over

the religious objections of the parents. See In the Interest of C.R., 570 S.E.2d

609 (Ga. Ct. App. 2002); In re Deng, 887 N.W.2d 445 (Mich. Ct. App. 2016);

In re Stratton, 571 S.E.2d 234 (N.C. Ct. App. 2002); Dep't of Human Servs. v.

S.M. (In re M.M.), 323 P.3d 947 (Or. 2014).            To rule otherwise would

needlessly jeopardize the health and safety of children in placement and

undermine the discharge of the Division's duty to provide care, particularly

when a known risk of exposure to a disease preventable by vaccination is

present.

      A court of competent jurisdiction has the authority under its inherent

parens patriae jurisdiction over children to order necessary and appropriate

medical care for an ill or injured child over the objection of the child's parents.

See, e.g., D.C., 203 N.J. at 569 (canvassing cases in which the courts have

overridden parental objection to medical treatment).            We perceive no

meaningful distinction between the power to order prophylactic medical care

in the form of vaccinations to prevent a child from contracting infectious

diseases and medical treatment for diseases already contracted. Indeed, the

child's best interests are better served by preventing rather than treating

disease.



                                                                          A-3019-18T3
                                        20
Affirmed.




                 A-3019-18T3
            21